DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/19 is being considered by the examiner.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotterill U.S. Pub. No. 20130082819 (hereinafter Cotterill).

As per claim 1, 7 and 16, Cotterill discloses a multi-level authentication system for a fire control system, comprising: 
a first device configured to: receive a request corresponding to an action to be performed regarding an electronic record (Cotterill: [0045]: first device receives request regarding access to content); and 
receive a first authentication from a first user for the action regarding the electronic record to be performed (Cotterill: [0054]: first device receives authentication  information from user) ; 
one or more secondary devices configured to: receive a notification of the request (Cotterill: [0055]: second device receives authorization request); and 
receive a secondary authentication from at least one of a number of required users for the action regarding the electronic record to be performed (Cotterill: [0055]-[0057]: the manager/required user provides authentication information and authorize the access by first device); and 
a computing device configured to: receive the first authentication from the first device and each of the secondary authentications from each of the one or more secondary devices; and perform the action regarding the electronic record based on the first authentication received from the first device and each of the secondary authentications received from each of the one or more secondary devices (Cotterill: [0044]-[0049]: authentication and application server authenticate the users and allow access).  
Cotterill does not explicitly disclose electronic record for fire control system. However, performing action on electronic record for fire control system appears to be matter of intended use since the Cotterill is capable of controlling access to restricted content, including data related to fire 
As per claim 2, Cotterill discloses the system of claim 1. Cotterill further discloses wherein the computing device includes: a list of users associated with the fire control system; and authentication data corresponding to each respective one of the users (Cotterill: [0044]-[0049]: authentication server for authenticating users). 
As per claim 3, Cotterill discloses the system of claim 1. Cotterill further discloses wherein the action to be performed regarding the electronic record includes: transmitting the electronic record to a third device; storing the electronic record in the computing device; modifying the electronic record; or retrieving the electronic record (Cotterill: [0045]: various operation requested by the first device). 
As per claim 4, Cotterill discloses the system of claim 1. Cotterill further discloses wherein the first device includes an application for receiving the request corresponding to the action to be performed and the first authentication (Cotterill: [0056]; [0063]: first device includes applications for receiving request). 
As per claim 5, Cotterill discloses the system of claim 1. Cotterill further discloses wherein the first authentication and one or more of the secondary authentication include at least one of: a biometric input; a key; and a signature (Cotterill: [0004]: authentication includes use of login key). 
As per claim 6, Cotterill discloses the system of claim 1. Cotterill further discloses wherein the processor is configured to verify that each secondary authentication is an authentication required to perform the action (Cotterill: [0055]-[0057]: authenticate secondary users/manager prior to authorizing 
As per claim 8, Cotterill discloses the method of claim 7. Cotterill further discloses wherein the method includes notifying the each of the one or more required users of the request and receiving a secondary authentication of the one or more secondary authentications from each required user through an application (Cotterill: figures 6 and 7: notifying secondary user regarding the access request through application). 

As per claim 10, Cotterill discloses the method of claim 7. Cotterill discloses wherein the method includes receiving the first authentication and the request from the first user through an application (Cotterill: figure 6: appleconnect app). 
As per claim 11, Cotterill discloses the method of claim 7. Cotterill further discloses wherein the first authentication is received from a first device of the first user and each of the one or more secondary authentications is received from a secondary device of each of the required users (Cotterill: [0055]-[0057]: first user and second user are authenticated separately using different devices). 
As per claim 12, Cotterill discloses the method of claim 7. Cotterill further discloses wherein performing the action regarding the electronic record includes generating a document from the electronic record (Cotterill: [0021]). 
As per claim 13, Cotterill discloses the method of claim 12. Cotterill further discloses wherein performing the action regarding the electronic record includes printing a signature corresponding to the first user and a signature corresponding to at least one of the required users onto the document 
As per claim 14-16, Cotterill discloses the method of claim 13. Cotterill does not explicitly disclose the various actions being performed on the electronic records such as distribution or placing signatures on the document. However, those functions are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art to access or modify electronic record based on system requirement.
As per claim 18, Cotterill discloses the computer readable medium of claim 16. Cotterill further discloses wherein each notification of the request includes at least one of the following: one or more documents pertaining to the request; one or more comments received from the first user; or an identification of the first user (Cotterill: figure 9: the request provides detail about what the first user is requesting to access). 
As per claim 20, Cotteril discloses the computer readable medium of claim 16. Cotterill further discloses wherein the action regarding the electronic record to be performed is performed through an application (Cotterill: figure 9 and [0056]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cotterill in view of Stuntebeck U.S. Pub. No. 20140282895 (hereinafter Stuntebeck).

As per claim 9, Cotterill discloses the method of claim 7. Cotteril does not explicitly disclose wherein receiving the first authentication or receiving a secondary authentication of the one or more secondary authentications includes receiving data from a physical key. However, Stuntebeck discloses .

Claim  17  is rejected under 35 U.S.C. 103 as being unpatentable over Cotterill  in view of Tomlinson et al. U.S. 20150378842 (hereinafter Tomlinson).

As per claim 17, Cotterill discloses the computer readable medium of claim 16. Cotterill does not explicitly disclose wherein the instructions are executable by a processor to determine each of the required users based on a hierarchy of users. However, Tomlinson discloses quorum action is required prior to granting user access, wherein the quorum action requires a minimum number of participant based on different hierarchical levels (Tomlinson: [0188]-[0189]). It would have been obvious to one having ordinary skill in the art to control access based on hierarchical quorum action because they are analogous art involving authentication of two or more entities prior to authorizing access to resources. The motivation to combine would be to prevent unauthorized access when minimum required authentication is satisfied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shah U.S. Pub. No. 20190312880 discloses preventing unauthorized access to secure information systems using multi-push authentication techniques.
Gaudet et al. U.S. Pub. No. 20130291056 discloses quorum-based secure authentication.
Belov et al. U.S. Pat. No. 8966578 discloses intelligent system for enabling automated secondary authorization for service requests in an agile information technology environment.
Nuzzi et al. U.S. Pub. No. 20130173470 discloses method for using a co-located group as an authorization mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431